DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive.
Applicant argues on page 5 of the Remarks that the Examiner has taken Garwood out of context and overlooks what is taught by Garwood, and cites a section of Garwood dealing with the zeolite. Applicant argues that thus one of ordinary skill in the art would not modify a ZSM-48 catalyst as in Ilias with the nickel of Garwood, because the catalyst are different.
In response, the Examiner respectfully disagrees again with this conclusion. The Examiner notes that the passage of Garwood cites generally “medium pore…shape-selective crystalline aluminosilicate zeolites” which have a silica to alumina ratio of at 
Applicant also argues on page 5 of the Remarks that Garwood focuses on ZSM-5 for the cracking activity in oligomerization, and in contrast ZSM-48 is typically used for isomerization due to lower acidity, thus the zeolites have a different purpose and would not be combined.
In response, the Examiner notes that Ilias clearly teaches the ZSM-48 as an oligomerization catalyst (paragraph [0054]), as claimed. Thus, one of ordinary skill in the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ilias et al. (US 2017/0121237) in view of Garwood et al. (US 4,717,782).
With regard to claims 1, 5, and 6, Ilias teaches a method for converting oxygenates to gasoline and distillates (paragraph [0002]) comprising the following: 
a) passing a feed comprising an oxygenate to a reaction vessel comprising a methanol conversion catalyst to produce a product comprising olefins (paragraph [0029]) where the product comprises greater than 80 wt% olefins (paragraph [0041]) and less than 5 wt% aromatics (paragraph [0043]) where the olefins comprise C2 to C5+ olefins, where 93.9 wt% of the olefins are C3+ olefins (paragraph [0096], Table 1). These are within the ranges of 60 wt% or more C3-C6 olefins and less than 10 wt% aromatics of instant claim 1. Ilias teaches that the methanol conversion catalyst is ZSM-48 (largest pore channel corresponding to a 10-member ring, instant claims 5 and 6) which is particularly useful (paragraph [0038]). Ilias does not specifically teach that the ratio of C5-C6 olefins to C4 olefins in the effluent is 1 or more. However, Ilias teaches that the process comprises a similar oxygenate feed, a similar zeolite catalyst which is ZSM-48 (largest pore channel corresponding to a 10-member ring), and similar conditions of 330-550°C (instant invention 300 to 550°C), 100 to 250 psig (instant invention 100-300 psig), and space velocity of 1 to 10 h-1 (instant invention 0.1 to 10 h-1) (Ilias paragraphs [0030]-[0032]; instant specification paragraph [0035]). Therefore, one of ordinary skill in the art would reasonably conclude that the process would provide a similar product, namely a product having a ratio of C5-C6 to C4 olefins of 1 or more, absent any evidence to the contrary. 
b) separating the olefin effluent to remove water and produce C2+ olefin streams (paragraph [0062]), where the effluent comprises greater than 80 wt% olefins (paragraph [0041]). This is within the range of 70 wt% or more of instant claim 1.
c) passing the olefin streams to an oligomerization reactor comprising a catalyst to produce distillate products (paragraphs [0063], [0065]) where the catalyst comprises ZSM-48 (zeolite having 1-D 10-member ring channels) (paragraph [0054]). 
Ilias does not specifically teach that the ZSM-48 oligomerization catalyst comprises Ni on the zeolite or that the oligomerization comprises conversion of 50 wt% of more of the ethylene in the light olefinic feed.
Garwood teaches a method for upgrading light olefin to heavier hydrocarbons including middle distillates (column 1, lines 11-15) comprising the following:
a) providing a feedstock comprising olefins (column 3, line 14).
b) contacting the feedstock with a catalyst comprising Ni on a medium pore zeolite (column 2, lines 34-35 and 52) to produce an oligomerization effluent comprising middle distillates (column 1, lines 11-15). Garwood further teaches that typically oligomerization units for C2-C6 olefins only convert 10-30 wt% of the ethene present (column 1, lines 64-65) but using the Ni on zeolite catalyst provides at least 30 wt% ethene conversion (column 2, lines 46-47) and up to 99 wt% conversion (column 4, Examples 1-3, Fig. 1). This overlaps the range of 50 wt% or more of instant claim 1. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the nickel to the ZSM-48 catalyst of Ilias, because both Ilias and Garwood teach oligomerization of olefins to produce a product comprising middle distillates, where the catalyst comprises a medium pore zeolite, Ilias teaches that ZSM-48 is a particularly useful zeolite for the oligomerization to produce middle distillates, and Garwood teaches that using the Ni on a medium pore zeolite catalyst effects a higher ethylene conversion of at least 30 wt% to the desired middle distillate products (column 2, lines 46-47).
	Ilias does not specifically teach the amount of ethylene in the feed to the oligomerization. 
Garwood teaches that the feedstock comprising C2-C6 hydrocarbons preferably comprises at least 5 mol% ethene (column 3, lines 14-15). This range of at least 5 mol% overlaps the range of at least 5 wt% ethylene of instant claim 1. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a feed to the oligomerization in Ilias which comprises at least 5 mol% as taught by Garwood, because both Ilias and Garwood teach oligomerization of a feed comprising olefin hydrocarbons to produce desired middle distillate products, and Garwood teaches that a feed comprising at least 5 mol% ethylene is preferable for the process comprising the Ni on zeolite catalyst (column 3, lines 14-15).
	With regard to claim 2, Ilias teaches the oxygenate conversion step which produces 80 wt% olefins (paragraph [0041]) and where the olefins comprise C2 to C5+ olefins, where 52 wt% of the olefins are C4+ olefins (paragraph [0096], Table 1). This overlaps the range of 40 wt% or more C4-C6 olefins in the olefin-containing effluent of instant claim 2. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 3, Ilias teaches that the feed comprises greater than about 90 wt% oxygenate (paragraph [0023]) where the oxygenate is preferably a mixture of methanol and dimethyl ether (paragraph [0025]). This is within the range of 50 wt% or more a combination of methanol and dimethyl ether of instant claim 3.
With regard to claim 4, Ilias already teaches that the olefin-containing effluent comprises greater than 80 wt% olefins (paragraph [0041]), where 93.9 wt% of the olefins are C3+ olefins (paragraph [0096], Table 1). This is within the range of 80 wt% or more of instant claim 4.
With regard to claim 7, Garwood teaches using the Ni on zeolite catalyst provides at least 30 wt% ethene conversion (column 2, lines 46-47) and up to 99 wt% conversion (column 4, Examples 1-3, Fig. 1). This overlaps the range of 70 wt% or more of instant claim 7. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 8, Ilias teaches that the effluent comprises 55 wt% to 95 wt% distillate boiling range components (paragraph [0049]). This is within the range of 55 wt% or more of instant claim 8. Ilias also teaches that the product comprises 18 wt% components boiling above 730°F (387°C) (page 10, Table 2). The instant specification defines the lubricant boiling range as 360 to 538°C (instant specification paragraph [0023]). Thus, the fraction greater than 387°C of Ilias is considered to be the lubricant boiling range of the instant claims. The amount of 18 wt% is within the range of 10 wt% or more of instant claim 8.
With regard to claim 9, Ilias teaches that the main products are middle distillate hydrocarbons (paragraph [0049]). Ilias does not specifically teach the cetane index of the hydrocarbons produced by the process. However, Ilias in view of Garwood teaches a similar process of converting oxygenates to olefins and then converting the olefins by oligomerization to middle distillates and over a Ni on zeolite catalyst to produce a similar yield of the middle distillate products, where the oligomerization conditions of Garwood (100-450°C, 15-500 psig, WHSV 0.1-2 h-1 column 3, lines 50-62) are similar to the inventive oligomerization conditions (temperature of 125-250°C, 70-180 psig, 0.1 to 5 h-1 instant specification paragraph [0050]). Therefore, one of ordinary skill in the art would reasonably conclude that the process of Ilias in view of Garwood would produce a similar product, including a cetane index of 40 or more, absent any evidence to the contrary.
With regard to claim 10, Ilias teaches that the products include lubricant boiling range hydrocarbons (page 10, Table 2). Ilias does not specifically teach the viscosity index of the 360-455°C portion of the lubricant boiling range hydrocarbons However, Ilias in view of Garwood teaches a similar process of converting oxygenates to olefins and then converting the olefins by oligomerization to middle distillates and over a Ni on zeolite catalyst to produce a similar yield of the middle distillate products, where the oligomerization conditions of Garwood (100-450°C, 15-500 psig, WHSV 0.1-2 h-1 column 3, lines 50-62) are similar to the inventive oligomerization conditions (temperature of 125-250°C, 70-180 psig, 0.1 to 5 h-1 instant specification paragraph [0050]). Therefore, one of ordinary skill in the art would reasonably conclude that the process of Ilias in view of Garwood would produce a similar product, including a viscosity index of 85 or more, absent any evidence to the contrary.
With regard to claim 11, the instant specification defines the naphtha boiling range as C5-350°F (instant specification paragraph [0023]) and it is known that gasoline has a boiling range of around 100-400°F. Thus, the gasoline of Ilias is considered to be the naphtha boiling range of the instant claims. Ilias teaches that the process may produce gasoline and distillate products, where the total amount of gasoline and distillate products can be 100 wt% of the effluent and where the amount of distillate products is 55-95 wt% of the effluent. Thus, the gasoline products can be 5 to 45 wt% of the effluent, which overlaps the range of less than 35 wt% or less of instant claim 11. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claims 12 and 13, Ilias in view of Garwood teaches that the oligomerization catalyst is 0.9 wt% nickel on ZSM-48 (Garwood column 4, lines 41-42, Ilias paragraph [0054]). This is within the range of 0.1 to 10 wt% nickel on an MRE framework which is ZSM-48 of instant claims 12 and 13.
With regard to claim 14, Ilias teaches a method for converting oxygenates to gasoline and distillates (paragraph [0002]) comprising the following: 
a) passing a feed comprising an oxygenate to a reaction vessel comprising a methanol conversion catalyst to produce a product comprising olefins (paragraph [0029]) where the product comprises greater than 80 wt% olefins (paragraph [0041]) and less than 5 wt% aromatics (paragraph [0043]) where the olefins comprise C2 to C5+ olefins, where 93.9 wt% of the olefins are C3+ olefins (paragraph [0096], Table 1). These are within the ranges of 60 wt% or more C3-C6 olefins and less than 10 wt% aromatics of instant claim 14. Ilias teaches that the methanol conversion catalyst is ZSM-48 (largest pore channel corresponding to a 10-member ring, instant claims 5 and 6) which is particularly useful (paragraph [0038]). Ilias does not specifically teach that the ratio of C5-C6 olefins to C4 olefins in the effluent is 1 or more. However, Ilias teaches that the process comprises a similar oxygenate feed, a similar zeolite catalyst which is ZSM-48 (largest pore channel corresponding to a 10-member ring), and similar conditions of 330-550°C (instant invention 300 to 550°C), 100 to 250 psig (instant invention 100-300 psig), and space velocity of 1 to 10 h-1 (instant invention 0.1 to 10 h-1) (Ilias paragraphs [0030]-[0032]; instant specification paragraph [0035]). Therefore, one of ordinary skill in the art would reasonably conclude that the process would provide a similar product, namely a product having a ratio of C5-C6 to C4 olefins of 1 or more, absent any evidence to the contrary. 
b) separating the olefin effluent to remove water and produce C2+ olefin streams (paragraph [0062]), where the effluent comprises greater than 80 wt% olefins (paragraph [0041]). This is within the range of 70 wt% or more of instant claim 14.
c) passing the olefin streams to an oligomerization reactor comprising a catalyst to produce distillate products (paragraphs [0063], [0065]) where the catalyst comprises ZSM-48 (zeolite having 1-D 10-member ring channels) (paragraph [0054]). 
Ilias does not specifically teach that the oligomerization comprises two sequential oligomerization reactors, that the oligomerization catalyst comprises Ni on the zeolite, or that the oligomerization comprises conversion of 50 wt% of more of the ethylene in the light olefinic feed.
Garwood teaches a method for upgrading light olefin to heavier hydrocarbons including middle distillates (column 1, lines 11-15) comprising the following:
a) providing a feedstock comprising olefins (column 3, line 14).
b) contacting the feedstock with a catalyst comprising Ni on a medium pore zeolite (column 2, lines 34-35 and 52) to produce an oligomerization effluent comprising middle distillates (column 1, lines 11-15). Garwood does not specifically teach that the first oligomerization effluent comprises a weight of C2 olefins which is 50 wt% or more of the C2 olefins in the feed to the first oligomerization step. However, Garwood teaches a similar step of oligomerization of light olefins over a zeolite catalyst. Thus, one of ordinary skill in the art would reasonably conclude that the process of Garwood would provide a similar result as the claimed process, namely that the first oligomerization effluent comprises a weight of C2 olefins which is 50 wt% or more of the C2 olefins in the feed to the first oligomerization step, absent any evidence to the contrary.
c) cascading the olefin effluent from the first oligomerization reaction to a second reactor, where the addition of the second reactor allows the process to produce more distillate range products (column 3, lines 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the second oligomerization reactor to the process of Ilias, because both Ilias and Garwood teach oligomerization of olefins to produce middle distillates, and Garwood teaches that a second oligomerization reactor allows for more production of the desired middle distillates (column 3, lines 28-32).
Garwood further teaches that typically oligomerization units for C2-C6 olefins only convert 10-30 wt% of the ethene present (column 1, lines 64-65) but using the Ni on zeolite catalyst provides at least 30 wt% ethene conversion (column 2, lines 46-47) and up to 99 wt% conversion (column 4, Examples 1-3, Fig. 1). This overlaps the range of 50 wt% or more of instant claim 14. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the nickel to the ZSM-48 catalyst of Ilias, because both Ilias and Garwood teach oligomerization of olefins to produce a product comprising middle distillates, where the catalyst comprises a medium pore zeolite, Ilias teaches that ZSM-48 is a particularly useful zeolite for the oligomerization to produce middle distillates, and Garwood teaches that using the Ni on a medium pore zeolite catalyst effects a higher ethylene conversion of at least 30 wt% to the desired middle distillate products (column 2, lines 46-47).
	Ilias does not specifically teach the amount of ethylene in the feed to the first oligomerization. 
Garwood teaches that the feedstock comprising C2-C6 hydrocarbons preferably comprises at least 5 mol% ethene (column 3, lines 14-15). This range of at least 5 mol% overlaps the range of at least 10 wt% ethylene of instant claim 14. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a feed to the oligomerization in Ilias which comprises at least 5 mol% as taught by Garwood, because both Ilias and Garwood teach oligomerization of a feed comprising olefin hydrocarbons to produce desired middle distillate products, and Garwood teaches that a feed comprising at least 5 mol% ethylene is preferable for the process comprising the Ni on zeolite catalyst (column 3, lines 14-15).
	With regard to claim 15, Ilias in view of Garwood teaches that the oligomerization catalyst is 0.9 wt% nickel on ZSM-48 (Garwood column 4, lines 41-42, Ilias paragraph [0054]). This is within the range of 0.1 to 10 wt% nickel on ZSM-48 of instant claim 15.
With regard to claim 16, Ilias teaches that the feed comprises greater than about 90 wt% oxygenate (paragraph [0023]) where the oxygenate is preferably a mixture of methanol and dimethyl ether (paragraph [0025]). This is within the range of 50 wt% or more a combination of methanol and dimethyl ether of instant claim 3.
With regard to claim 17, Garwood teaches using the Ni on zeolite catalyst provides at least 30 wt% ethene conversion (column 2, lines 46-47) and up to 99 wt% conversion (column 4, Examples 1-3, Fig. 1). This overlaps the range of 70 wt% or more of instant claim 17. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772